Latimer, Judge
(concurring):
I concur.
On the 18th day of January 1954 we denied accused’s petition for a grant of review and for a new trial. A petition for reconsideration of our ruling on the petition for new trial was filed but' it merely reiterated, reasserted, and re-argued matters decided by us adversely to the accused. Today’s opinion is, in fact, an elaboration on some of the principles which prompted me to deny the petition for a new trial. For procedural reasons, I would prefer to found my conclusion for denial of the present petition for rehearing — not new trial— on the grounds that it is merely a repetition of previously asserted grounds for relief which were considered thoroughly and disposed of by our former ruling. However, in view of the fact that Judge Brosman answers adequately the issue presented by the original motion for new trial, and all subsequent matters flowing therefrom, I concur with him in his opinion and his disposition of the proceedings.